Case: 19-60485      Document: 00515700495           Page: 1     Date Filed: 01/08/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           January 8, 2021
                                   No. 19-60485                             Lyle W. Cayce
                                 Summary Calendar                                Clerk



   Phi Thanh Doan,

                                                                          Petitioner,

                                        versus

   Jeffrey A. Rosen, Acting U.S. Attorney General,

                                                                        Respondent.


                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A042 197 741


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Phi Thanh Doan, a native and citizen of Vietnam, petitions for review
   of an order by the Board of Immigration Appeals (BIA) denying his motion
   to reconsider after concluding that he failed to demonstrate that he pursued
   his rights diligently and thus was not entitled to equitable tolling of the period


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60485        Document: 00515700495         Page: 2    Date Filed: 01/08/2021




                                     No. 19-60485


   to file his motion to reconsider. Doan argues that the BIA abused its
   discretion in determining that he was not entitled to equitable tolling.
   Because Doan does not challenge the BIA’s decision not to exercise its sua
   sponte authority, he has abandoned that claim. See Chambers v. Mukasey, 520
   F.3d 445, 448 n.1 (5th Cir. 2008).
          As an initial matter, the Government argues that we lack jurisdiction
   over the petition for review because Doan is removable for having committed
   an aggravated felony and he has not raised a cognizable constitutional claim
   or question of law. However, because there is no dispute as to the underlying
   facts, the due diligence inquiry is properly construed as a question of law over
   which we have jurisdiction. See Flores-Moreno v. Barr, 971 F.3d 541, 544 (5th
   Cir. 2020), petition for cert. filed (U.S. Nov. 18, 2020) (No. 20-716).
          We review the denial of a motion to reconsider under a highly
   deferential abuse-of-discretion standard. Lowe v. Sessions, 872 F.3d 713, 715
   (5th Cir. 2017).
          A motion to reconsider an order of removal must be filed within 30
   days of the entry of the order. 8 U.S.C. § 1229a(c)(6)(B). We have held that
   statutory motions to reopen are subject to equitable tolling, see Lugo-Resendez
   v. Lynch, 831 F.3d 337, 344 (5th Cir. 2016), and Doan asserts that equitable
   tolling principles likewise apply to motions to reconsider. Even if Doan is
   correct in that regard, he has offered no explanation of why it took him more
   than a year to discover that a change in the law meant that he may no longer
   be removable for having been convicted of an aggravated felony nor did he
   provide the BIA with any facts or corroborative evidence. See Flores-Moreno,
   971 F.3d at 545; Gonzalez-Cantu v. Sessions, 866 F.3d 302, 305 (5th Cir. 2017).
   Accordingly, the BIA did not abuse its discretion in concluding that Doan
   failed to pursue his rights diligently. See Flores-Moreno, 971 F.3d at 545.
          Based upon the foregoing, the petition for review is DENIED.




                                          2